Order of the Supreme Court, New York County (Hortense W. Gabel, J.), entered on September 23, 1983, which granted plaintiff’s motion to compel defendant to furnish her with copies of all tape recordings and transcripts thereof of conversations by her, is affirmed, without costs or disbursements. H Order of the Supreme Court, New York County (Hortense W. Gabel, J.), entered on July 7,1983, which denied defendant’s motion to compel plaintiff to appear for a further oral examination relating to allegations of marital misconduct, is affirmed, without costs or disbursements. H Defendant contends that the adoption of equitable distribution made obsolete the rule prohibiting pretrial disclosure on the issue of marital fault. He argues that since section 236 (part B, subd 5, par d, cl [10]; subd 6, par a, cl [10]) of the Domestic Relations Law authorizes the court, in determining the question of property distribution and maintenance, to take into consideration “any other factor which the court shall expressly find to be just and proper”, marital fault is, therefore, a proper subject for discovery. However, we are not persuaded that the 1980 amendments to the Domestic Relations Law, absent unusual circumstances not here apparent, require departure from the principle against disclosure with regard to particular acts of marital misconduct. (See Weyerhaeuser v Weyerhaeuser, 79 AD2d 902; Anonymous v Anonymous, 71 AD2d 209; Billet v Billet, 53 AD2d 564.) In that connection, we agree with the conclusion by the Second Department in Blickstein v Blickstein (99 AD2d 287) that “marital fault is not generally a relevant consideration in the equitable distribution of marital property of divorcing spouses”. Notwithstanding the dissent’s inaccurate characterization of the view expressed here, we believe that the statute does not expressly preclude marital fault as one of the factors *827which the court should take into account. There may well be exceptional circumstances when such disclosure is appropriate. Yet in most instances, other than to exacerbate an already frequently acrimonious relationship, no purpose would be served in allowing discovery of the various charges and countercharges of misconduct which an estranged husband and wife engage in hurling at each other. Whatever possibility there might exist for the couple involved in this litigation to be able to deal courteously with each other in the future, if only for the sake of their children, would be rendered even more unlikely by further exploration into specific acts of wrongdoing. Consequently, we perceive no compelling need for the sort of disclosure being sought here by defendant such as would warrant interference with the trial court’s exercise of discretion in the instant matter. Concur — Sullivan, Bloom and Milonas, JJ.